Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/09/2021.  Presently claims 1-15 are pending. 
Response to Arguments
Applicant's arguments filed 12/09/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued “as annotated by the Examiner, Douglas's carrier frame 24, 15 is not suspended from mainframe 11 via support structure 12. Douglas's alleged carrier frame 24, 15 is unremovably attached to alleged hanging assembly 13. Also, alleged hanging assembly 13 is not suspended from alleged mainframe 11. Douglas's alleged second coupling 23 does not engage alleged first couplings 22 to suspend hanging assembly at mainframe 11”.
In response to this argument, the prior art of Douglas is explicitly and clearly disclose “carrier frame 24, 15 is removably attached to alleged hanging assembly 13” (fig.7: the carrier frame 24, 15 is assembled to the hanging assembly 13)
Also, paragraph 0040 clearly recites: “FIGS. 3 to 7 show how the separated sections of the 3-part crusher assembly can be transported individually, and then subsequently reassembled”.
Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boast (US 20030146315 A1) in view of Douglas (US20080302894A1).

Regarding claim 1, Boast disclose a mobile bulk material processing apparatus (abstract and fig.1: (10)), comprising:
a mainframe (fig.1: (12)) mounting endless tracks or wheels (fig.1: (20)) to allow the apparatus to move over the ground (paragraphs 0027-0028);

the carrier frame (figs.1 and 2: (30)) being suspended from the mainframe (fig.1: (12)) via at least one support structure (see fig.1 below) (paragraphs 0033 and 36);
a plurality of first couplings provided at the support structure (see fig.1 below) and a plurality of complementary second couplings provided at the hanging assembly (see fig.1 below where the telescopic member (48) attached to the support structure, also inherent the support structure having the first coupling and the member (38) having the second coupling to be attached together) to releasably engage the first couplings to suspend the hanging (figs.1 and 2: (22)) assembly at the mainframe (fig.1: (12)) (figs.1 and 2, paragraph 0033 explicitly disclose: The free end of each horizontal member 38 is securably connected to a lower portion of the chassis 12, and the free end of each vertical member 40 is connected to an upper portion of the chassis 12, in use, as can be seen in fig.1) (paragraph 0036 explicitly disclose : The upper end of each telescopic tube 48 is pivotably connected to an upper portion of the chassis 12, in use, as can be seen in fig. 1); and
a plurality of power operated actuators (paragraph 0036, figs.2-4: the hydraulic cylinder of the telescopic tube (48)) acting on the first and/or second couplings (see fig.1 below) and powered by a motor (paragraph 0036: hydraulic cylinder) to move at least one of the first and second couplings (see fig.1 below) relative to one another to provide powered engagement and disengagement between the first and second couplings and arranged to connect and disconnect the hanging assembly from the mainframe (figs.1 and 2; paragraph 0033 and 36);

and at least one telescopic arm (see fig.1 below and fig.2: (48)) on the hanging assembly mounted to extend from the carrier frame, the at least one telescopic arm including one of the second couplings (paragraph 0033 and 36).

 regarding the limitation “wherein the at least one telescopic arm is coupled to a respective power operated actuator to move the second coupling to provide powered engagement and disengagement of the hanging assembly with the mainframe”.
in order to disengaged  (the element (22),corresponding to hanging assembly) from the element (12, corresponding to mainframe), the hanging assembly (22) must be lowered down as seen in (fig.3) otherwise the hanging assembly (22) will fall down then to collapse or will be floated in the air with no support and both impossible;
and to lower the hanging assembly (22) as seen in fig.3, the element (48, corresponding to telescopic member) has to be extended (see fig.3),
Further, in order to mobile the hanging assembly (22) to different location the hanging assembly (22) must be engaged the mainframe (12) as seen in fig.1;
And to facilitate lowering the hanging assembly (22) as seen in fig.3 for disengage position and facilitate raising the hanging assembly (22) as seen in fig.1 for engaged position; the telescopic member (48) are used to move the hanging assembly (22) between the position of fig.1 (engaged position) and the position of fig.3 (disengage position);
The telescopic arms (48) are connected to the support structure by a plurality of couplings (see fig.1 below)

So, the configuration of the telescopic arms (48), hydraulic cylinders, hanging assembly (22) and mainframe (12) meet the limitation of “wherein the at least one telescopic arm is coupled to a respective power operated actuator to move the second coupling to provide powered engagement and disengagement of the hanging assembly with the mainframe”.

Boast does not disclose a plurality of support legs, to move the hanging assembly between a first position where the hanging assembly is connected to the mainframe and a second position wherein the hanging assembly is disengaged from the mainframe such that the hanging assembly is a free standing unit supported on the ground by the support legs
	
Douglas teaches a mobile bulk material processing apparatus (abstract and fig.1), comprising: 
a mainframe (figs.1 and 7: (11)) mounting endless tracks or wheels (figs.1 and 7: (16)) to allow the apparatus to move over ground (paragraph 0036); 
a hanging assembly (figs.1 and 7: (13)) having at least one material processing unit and a carrier frame (fig.7: (24) and (15)), 

a plurality of first couplings (paragraph 0043 and figs.7-8: (22) and a suitable mounting is coupled to element (23)) provided at the support structure (figs.7-8: (12)) and 
a plurality of complementary second couplings (figs.7-8: (14) and (23)) provided at the hanging assembly (figs.1 and 7: (13)) to releasably engage the first couplings to suspend the hanging assembly at the mainframe (paragraphs 0043-0044); 
a plurality of power operated actuators acting on the first and/or second couplings and powered by a motor to move at least one of the first and second couplings relative to one another to provide powered engagement and disengagement between the first and second couplings and arranged to allow the hanging assembly to be connected and disconnected from the mainframe 
(paragraphs 0040; 0043-0044: the legs (31) are for engagement and disengagement of elements (24) and (12), the dues to the heavy weight of the elements (12) and (14) .The examiner takes official notice that it was well known in the art at the time of the invention to power operated actuators to move the legs up and down. So, the apparatus of Douglas inherent having a plurality of power operated actuators acting on the first and/or second couplings and powered by a motor to move at least one of the first and second couplings relative to one another to provide powered engagement and disengagement between the first and second couplings and arranged to allow the hanging assembly to be connected and disconnected from the mainframe. 

The legs (31) are configured to move the second coupling to provide powered engagement and disengagement of the hanging assembly (figs.1-8: (13)) with the mainframe to move the hanging assembly (figs.1-8: (13)) between a first position where the hanging assembly is connected to the mainframe (fig.8) and a second position wherein the hanging assembly is disengaged from the mainframe (fig.7) such that the hanging assembly is a free standing unit supported on the ground by the support legs (paragraphs 0043-0044: when the support legs are lowered to the ground, the unit (13) will be free standing unit supported on the ground by the support legs before the unit (13) is connected to the unit (11)).
Both of the prior arts of Boast and Douglas are related to a mobile bulk material processing apparatus;

Since, Boast disclose the carrier frame (figs1-3: (30)) is part of the hanging assembly (figs.1-3: (22)), the hanging assembly is moving between engagement position (fig.1) and disengagement position (fig.3);
So the carrier frame is moving between the engagement position (fig.1) and disengagement position (fig.3);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boast to have a plurality of support legs and to move the hanging assembly between a first position where the hanging assembly is connected to the mainframe and a second position wherein the hanging assembly is disengaged from the mainframe such that the hanging 


    PNG
    media_image1.png
    463
    799
    media_image1.png
    Greyscale




















Regarding claim 4, Boast disclose the hanging assembly (fig.1: (22)) includes at least one pair of telescopic arms (figs. 2-4: pair of telescopic (48)) mounted to extend from the carrier frame (figs.2-4: (30)), each arm including one of the second couplings (see fig.1 above and paragraphs 0036).

Regarding claim 5, Boast disclose the carrier frame (fig.2: (30)) at least one pair of second couplings provided at one end of the carrier frame (see fig.1 above).

Regarding claim 9, Boast disclose the carrier frame includes a plurality of jacking legs (figs.2-4: (46)) arranged to be raised and lowered in contact with the ground to support the hanging assembly (figs2-4: (22)) as a free standing unit on the ground, and a plurality of the power operated actuators coupled to the jacking legs to actuate the raising and lowering of the legs relative to the carrier frame (paragraph 0037, the hydraulic cylinder of the telescopic (48) make the leg (46) to come in contact with ground). 

Regarding claim 12, Boast disclose the material processing unit includes at least one screen (fig.1: (24)) and the hanging assembly further includes a discharge conveyor mounted below the screen (fig.1: (26)) (paragraph 0037)).

Regarding claim 13, Boast disclose a plurality of locking members positioned at the first and/or second couplings to releasably lock the first and second couplings in engagement (figs.2-4: pin (50)) (paragraphs 0037-0038).

Regarding claim 14, Boast disclose hydraulic cylinder is configured to move the telescopic tubes (48) (paragraphs 0036-0037).
Boast does not explicitly disclose the specifics of how hydraulic cylinder is connected to the control fluid network.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to connect the power operated actuator to the control fluid network using known connecting means, including a plurality of connectors, as they were well known in the art at the time of the invention for the power operated actuators to be coupled and decoupled from a control fluid network.

Regarding claim 15, Boast disclose the motor is mounted at the mainframe or the hanging screen assembly (the hydraulic cylinder of the telescopic tubes (48) is mounted on the hanging assembly (22)) (paragraphs 0036-0037).

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boast (US 20030146315 A1) in view of Douglas (US20080302894A1) as applied to claim 1 above, and further in view of Wieland (WO2004085071A1).

Regarding claims 2 and 6-8 Boast as modified by Douglas in the rejection of claim 1, Boast further disclose:
the first couplings including a pivot pin and the second couplings including abutment are releasably engaged by the pin (see fig.1 above (pin) and fig.2: (50)) (figs.1-4;

the recirculating conveyor (paragraph and fig.1: 34) coupled to the hanging assembly (fig.1: (22))  and the man frame (fig.1: (12));
The telescopic arms (see fig.1 above) having the second coupling (see fig.1 above) that having the pin (fig.2: (50));
The hydraulic actuator coupled to the telescopic arms (see fig.1 above) (paragraph 0036: the hydraulic cylinder of the telescopic),

Boast does not disclose at least some of the first and/or second couplings comprise hooked members.
Wieland teaches a mobile processing plant (abstract, fig.1: (10)) comprising:
 a main frame (fig.1 :( 11)) including a first coupling having an abutment (figs.6-9: (43)),
and hanging assembly (fig.1: (18)) including a second coupling having a hooked member (figs.6-9: (44)),
		the first and second coupling are for engage and disengage the main frame with hanging assembly (page 5 line 28-page 6 line5  and  page 9 lines 5-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boast‘s apparatus by first couplings having hooked members and second couplings having abutments as taught .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boast (US 20030146315 A1) in view of Douglas (US20080302894A1) and Wieland (WO2004085071A1) as applied to claim 2 above, and further in view of Whyte (US20100282568A1).

Regarding claim 3, Boast disclose the support structure includes the first couplings (see fig.1 above) and the hanging assembly (fig.2: (22)) includes a recirculation conveyor (fig.2: 34) mounting one the second couplings (see fig.1 above) (paragraph 0028);

Boast as modified by Douglas and Wieland does not disclose the support structure includes a slewing arm.

Whyte disclose a mobile bulk material processing apparatus (abstract), comprising: 
a hydraulic swivel ram (fig.5: (6)) that coupled to an element (fig.5: E)) that configured to rotate a conveyer (fig.5: (1))  (paragraphs 0037-0038 and 0041);

Both of the prior arts of Boast and Whyte are related to a mobile bulk material processing apparatus;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  Boast to include a slewing arm as taught by Whyte, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boast (US 20030146315 A1) in view of Douglas (US20080302894A1) and Whyte (US20100282568A1).

Regarding claim 10, Boast disclose a mobile bulk material processing apparatus (abstract and fig.1: (10)), comprising:
a mainframe (fig.1: (12)) mounting endless tracks or wheels (fig.1: (20)) to allow the apparatus to move over the ground (paragraphs 0027-0028);
a hanging assembly (figs.1 and 2: (22)) having at least one material processing unit (fig.1: (24)) and a carrier frame (figs.1 and 2: (30)), 
the carrier frame (figs.1 and 2: (30)) being suspended from the mainframe (fig.1: (12)) via at least one support structure (see fig.1 above) (paragraphs 0033 and 36);
a plurality of first couplings provided at the support structure (see fig.1 above) and a plurality of complementary second couplings provided at the hanging assembly (see fig.1 above where the telescopic member (48) attached to the support structure, also inherent the support structure having the first coupling and the member (38) having 
a plurality of power operated actuators (paragraph 0036, figs.2-4: the hydraulic cylinder of the telescopic tube (48)) acting on the first and/or second couplings (see fig.1 above) and powered by a motor (paragraph 0036: hydraulic cylinder) to move at least one of the first and second couplings (see fig.1 above) relative to one another to provide powered engagement and disengagement between the first and second couplings and arranged to connect and disconnect the hanging assembly from the mainframe (figs.1 and 2; paragraph 0033 and 36);
 
and at least one telescopic arm (see fig.1 above and fig.2: (48)) on the hanging assembly mounted to extend from the carrier frame, the at least one telescopic arm including one of the second couplings (paragraph 0033 and 36).

 regarding the limitation “wherein the at least one telescopic arm is coupled to a respective power operated actuator to move the second coupling to provide powered engagement and disengagement of the hanging assembly with the mainframe”.

and to lower the hanging assembly (22) as seen in fig.3, the element (48, corresponding to telescopic member) has to be extended (see fig.3),
Further, in order to mobile the hanging assembly (22) to different location the hanging assembly (22) must be engaged the mainframe (12) as seen in fig.1;
And to facilitate lowering the hanging assembly (22) as seen in fig.3 for disengage position and facilitate raising the hanging assembly (22) as seen in fig.1 for engaged position; the telescopic member (48) are used to move the hanging assembly (22) between the position of fig.1 (engaged position) and the position of fig.3 (disengage position);
The telescopic arms (48) are connected to the support structure by a plurality of couplings (see fig.1 above)
Hydraulic cylinders are used to move the telescopic arms (48) between the extended and retracted positions, so the telescopic arms (48) are used a power to move (paragraphs 0036-0038) (figs.1-4).
So, the configuration of the telescopic arms (48), hydraulic cylinders, hanging assembly (22) and mainframe (12) meet the limitation of “wherein the at least one telescopic arm is coupled to a respective power operated actuator to move the second coupling to provide powered engagement and disengagement of the hanging assembly with the mainframe”,


Boast does not disclose a plurality of support legs, to move the hanging assembly between a first position where the hanging assembly is connected to the mainframe and a second position wherein the hanging assembly is disengaged from the mainframe such that the hanging assembly is a free standing unit supported on the ground by the support legs;
the support structure includes a slewing arm.

	
Douglas teaches a mobile bulk material processing apparatus (abstract and fig.1), comprising: 
a mainframe (figs.1 and 7: (11)) mounting endless tracks or wheels (figs.1 and 7: (16)) to allow the apparatus to move over ground (paragraph 0036); 
a hanging assembly (figs.1 and 7: (13)) having at least one material processing unit and a carrier frame (fig.7: (24) and (15)), 
the carrier frame (fig.7: (24) and (15) being suspended from the mainframe (figs.1 and 7: (11)) via at least one support structure (figs.7-8: (12)) and including a plurality of support legs (figs.7-8: (31)) (paragraphs 0043-0044); 

a plurality of complementary second couplings (figs.7-8: (14) and (23)) provided at the hanging assembly (figs.1 and 7: (13)) to releasably engage the first couplings to suspend the hanging assembly at the mainframe (paragraphs 0043-0044); 
a plurality of power operated actuators acting on the first and/or second couplings and powered by a motor to move at least one of the first and second couplings relative to one another to provide powered engagement and disengagement between the first and second couplings and arranged to allow the hanging assembly to be connected and disconnected from the mainframe 
(paragraphs 0040; 0043-0044: the legs (31) are for engagement and disengagement of elements (24) and (12), the dues to the heavy weight of the elements (12) and (14) .The examiner takes official notice that it was well known in the art at the time of the invention to power operated actuators to move the legs up and down. So, the apparatus of Douglas inherent having a plurality of power operated actuators acting on the first and/or second couplings and powered by a motor to move at least one of the first and second couplings relative to one another to provide powered engagement and disengagement between the first and second couplings and arranged to allow the hanging assembly to be connected and disconnected from the mainframe. 

The legs (31) are configured to move the second coupling to provide powered engagement and disengagement of the hanging assembly (figs.1-8: (13)) with the 
Both of the prior arts of Boast and Douglas are related to a mobile bulk material processing apparatus;

Since, Boast disclose the carrier frame (figs1-3: (30)) is part of the hanging assembly (figs.1-3: (22)), the hanging assembly is moving between engagement position (fig.1) and disengagement position (fig.3);
So the carrier frame is moving between the engagement position (fig.1) and disengagement position (fig.3);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Boast to have a plurality of support legs and to move the hanging assembly between a first position where the hanging assembly is connected to the mainframe and a second position wherein the hanging assembly is disengaged from the mainframe such that the hanging assembly is a free standing unit supported on the ground by the support legs as taught by Douglas in order to provide more support for the hanging assembly in the disengagement position, because combining prior art elements according to known 

Whyte disclose a mobile bulk material processing apparatus (abstract), comprising: 
a hydraulic swivel ram (fig.5: (6)) that coupled to an element (fig.5: E)) that configured to rotate a conveyer (fig.5: (1))  (paragraphs 0037-0038 and 0041);

Both of the prior arts of Boast and Whyte are related to a mobile bulk material processing apparatus;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  Boast to include a slewing arm as taught by Whyte, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Regarding claim 11, Wieland teaches the first coupling having an abutment (figs.6-9: (43)) and second coupling having the hooked member (figs.6-9: (44)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753